Case 3:21-cr-00121-JD Document 42-2 Filed 05/07/21 Page 1 of 2




      EXHIBIT B




                                                 Government’s Exhibit
        Case 3:21-cr-00121-JD Document 42-2 Filed 05/07/21 Page 2 of 2


                      SPECIAL CONDITIONS OF RELEASE


                                                   Re: Ybarra, Simon Sage
                                                   No.: 2:21-MJ-00058 CKD
                                                   Date:April 12, 2021


1. You must report to and comply with the rules and regulations of the Pretrial Services
   Agency;

2. You must report, by telephone, to the Pretrial Services Agency on the first working day
   following your release from custody;

3. You are released to the third-party custody of your father, Mr. William Kasje. You must
   reside with your father on a full time basis and not move or absent yourself from her
   residence without Court approval;

4. You must cooperate in the collection of a DNA sample;

5. You must restrict your travel to the Northern District of California unless otherwise
   approved in advance by the pretrial services officer;

6. You must not possess, have in your residence, or have access to a firearm/ammunition,
   destructive device, or other dangerous weapon; additionally, you must provide written
   proof of divestment of all firearms/ammunition currently under your control;

7. You must refrain from the excessive use of alcohol or any use of a narcotic drug or other
   controlled substance without a prescription by a licensed medical practitioner; and you
   must notify Pretrial Services immediately of any prescribed medication(s). However,
   medicinal marijuana prescribed and/or recommended may not be used;

8. You must report any contact with law enforcement to your pretrial services officer within
   24 hours;

9. You must not associate or have any contact with any co-defendants named in the
   Indictment or related criminal investigations unless in the presence of counsel or
   otherwise approved in advance by the pretrial services officer; and,

10. You must submit to drug and/or alcohol testing as approved by the pretrial services
   officer. You must pay all or part of the costs of the testing services based upon your
   ability to pay, as determined by the pretrial services officer.
